ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
The Boeing Company                          )      ASBCA No. 607 41
                                            )
Under Contract No. FA8614-06-D-2006         )

APPEARANCES FOR THE APPELLANT:                    Kara M. Sacilotto, Esq.
                                                  George E. Petel, Esq.
                                                   Wiley Rein LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Srikanti Schaffner, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 12 May 2017

                                                    ~;:!?
                                                  /,;?~?           ~/
                                                                    ' ---

                                                ~-~~                            ·

                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60741, Appeal of The Boeing Company,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals